NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

TIMOTHY D. MOORE,                  )
                                   )
           Appellant,              )
                                   )
v.                                 )                          Case No. 2D18-2594
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed January 4, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Hillsborough County; Mark Kiser,
Judge.



PER CURIAM.

             Affirmed. See Grant v. State, 770 So. 2d 655 (Fla. 2000); Martin v. State,

888 So. 2d 661 (Fla. 2d DCA 2004).



CASANUEVA, LUCAS, and ROTHSTEIN-YOUAKIM, JJ., Concur.